107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ernesto ALEOTTI, Appellant,v.Patricia BAAR, et al., Appellees.
No. 95-5276.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1996.

Before Silberman, Randolph, and Rogers, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of the motions for summary affirmance, the opposition thereto, the reply, the motion for stay, the motion for leave to file opposition to reply, and the court's order to show cause, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the motions for leave to file and for stay be denied.  It is


4
FURTHER ORDERED that the motions for summary affirmance be granted substantially for the reasons stated by the district court in its opinion filed July 20, 1995.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. 41.